DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 28, the claims both refer to “the physics model” which lacks antecedent basis. Since the claims depends from claim 1 and claim 16 respectively, but a physics model was previously disclosed in claims 2 and 3 (and claims 17 and 18), it is unclear as to what the proper dependency of the claims should be.
Regarding claims 14 and 29, the claims refer to “the determining” however multiple instances of “determining have been previously disclosed in the parent claims and therefore it is unclear as to which determining the limitation refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-12, 16, 22-27, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Humphrey US Patent Application 2009/0248325 (hereinafter referred to as Humphrey).
Regarding claim 1, Humphrey teaches a method comprising receiving, from one or more of a plurality of sensors disposed in a fuel storage facility (abstract), determining by a server 102 (paragraph 0035) and based on the received data, a fuel leak prediction for the fuel storage facility (paragraph 0040), the determining further based on at least one predictive model that predicts whether a leak exists in the fuel storage facility (the system uses abnormal events to determine leakage), and providing by the server the fuel leak prediction (paragraph 0041).

Regarding claim 7, the method of Humphrey includes the use of an automated tank gauge (412) as the sensor as claimed.
Regarding claim 8, the server of Humphrey is communicatively connected to the one or more of the plurality of sensors as claimed. 
Regarding claim 9, Humphrey discloses monitoring the tanks periodically including posting daily tank inventory (paragraph 0049).
Regarding claim 10, Humphrey discloses a graphical display (abstract) for relaying the information to an operator as a visual characterization.
Regarding claim 11, the tang gauge of Humphrey can be an automatic tank gauge which provides the data to a display for the user 130.
Regarding claim 12, the fuel leak prediction is determined at a repeatable time interval such as daily.

Regarding claim 16, Humphrey teaches a system comprising at least one data processor 102 and inherently a memory storing instructions configured to cause the processor to perform the operations comprising receiving, from one or more of a plurality of sensors disposed in a fuel storage facility (abstract), determining based on the received data, a fuel leak prediction for the fuel storage facility (paragraph 0040), the determining further based on at least one predictive model that predicts whether a leak exists in the fuel storage facility (the system uses abnormal events to determine leakage), and providing the fuel leak prediction (paragraph 0041).
Regarding claim 22, the system of Humphrey includes the use of an automated tank gauge (412) as the sensor as claimed.
Regarding claim 23, the data processor of Humphrey is communicatively connected to the one or more of the plurality of sensors as claimed. 
Regarding claim 24, Humphrey discloses monitoring the tanks periodically including posting daily tank inventory (paragraph 0049).
Regarding claim 25, Humphrey discloses a graphical display (abstract) for relaying the information to an operator as a visual characterization.
Regarding claim 26, the tang gauge of Humphrey can be an automatic tank gauge which provides the data to a display for the user 130.
Regarding claim 27, the fuel leak prediction is determined at a repeatable time interval such as daily.
Regarding claim 30, Humphrey determines the source of the fuel leak based on the claimed data by determining the customer affected. 

Regarding claim 31, Humphrey teaches a method executed by a computer which would inherently be stored on a non-transitory computer program product which when executed cause at least one data processor 102 to perform the operations comprising receiving, from one or more of a plurality of sensors disposed in a fuel storage facility (abstract), determining based on the received data, a fuel leak prediction for the fuel storage facility (paragraph 0040), the determining further based on at least one predictive model that predicts whether a leak exists in the fuel storage facility (the system uses abnormal events to determine leakage), and providing the fuel leak prediction (paragraph 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey.
Regarding claims 17-21, 28 and 29, the claims are directed towards steps performed by the data processor which amount to merely calculations and data manipulation which would have been within the ability of the data processor of Humphrey to perform. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have analyzed the data in any desired manner such as error reduction, calibration and modeling that was known in the art in order to represent the fuel level data and display it on a GUI since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Allowable Subject Matter
Claims 2-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, the claim states that the at least one predictive model “includes a predetermined calibration parameter for the fuel storage facility, a physics model for the fuel storage facility, and an error model indicative of at least one degree of error in the data.” Since the term “includes” is equivalent to comprising, all three of the following elements are to be included in the method. The prior art fails to teach a method comprising “a predetermined calibration parameter for the fuel storage facility, a physics model for the fuel storage facility, and an error model indicative of at least one degree of error in the data” as claimed (emphasis added).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2855